COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-18-00003-CR

Daizjion Deveil Demerson                  §    From Criminal District Court No. 3

                                          §    of Tarrant County (1395518D)

v.                                        §    July 26, 2018

                                          §    Opinion by Justice Gabriel

The State of Texas                        §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. We modify the trial court’s judgment

to delete the $188 fine and $344 of the reparations (leaving a total of $1881 for

reparations), and we similarly modify the incorporated order to withdraw funds to

reduce the authorized withdrawal amount by $432, leaving a total of $2,195. It is

ordered that the judgment of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel